IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
V. No. 1912024006
LARRY KING, JR.,
Defendant.
ORDER

Submitted- February 15, 2021
Decided- March 29, 2021

Upon Defendant’s Motion for Bill of Particulars- Denied

A grand jury indicted the defendant on charges of rape, unlawful sexual
contact, continuous sexual abuse of a child, and assault after the defendant allegedly
abused his girlfriend’s minor child. During discovery, the State provided the
defendant with copies of the police reports and the victim’s statements collected
during the police investigation. The defendant also was present at a preliminary
hearing during which the court heard testimony from the police officer who
interviewed the victim and oversaw the DNA testing that developed the defendant
as a suspect in the case. The defendant now seeks a bill of particulars, arguing the
indictment does not provide him adequate notice of the crimes for which he is
charged. Because the indictment and discovery provide the defendant with more
than enough information to prepare a defense, and the dates of the alleged offenses

are not essential to conviction, the defendant’s motion is denied.

1
FACTUAL & PROCEDRUAL BACKGROUND
il. On July 26, 2009, the New Castle City Police Department received a

report from six-year-old B.S.! that her mother’s boyfriend, Defendant Larry King,
Jr. (“Defendant”), had touched her vaginal area. The victim’s mother took her to the
hospital, where the victim underwent a Sexual Assault Nurse Examination
(“SANE”).? A Forensic Nurse Examiner (“FNE”) collected swab samples from the
victim’s vagina, mouth, and rectum and found a foreign black hair in her vaginal
area. During an interview at the Children’s Advocacy Center, however, the victim
did not disclose abuse, and the State did not pursue a prosecution at that time. In
October 2017, however, investigators sent the victim’s 2009 SANE kit for forensic
analysis.* The swab of the victim’s rectum produced a profile associated with male
DNA.° On December 4, 2019, the Division of Forensic Science (“DFS”) confirmed
Defendant’s DNA matched the DNA sample swabbed from the victim’s rectum.®
On December 7, 2019, New Castle City Police Captain Tina Shughart interviewed
the victim. The victim discussed in detail the July 26, 2009 sexual assault along with

two other instances during which Defendant allegedly sexually assaulted the victim.’

 

' The victim’s full name has been omitted for privacy.
* State’s Resp. at 1.

3 Td.

4 Td. at 2.

> Td.

6 Id.

1 Id.
2. Police then arrested Defendant.’ On January 21, 2020, a New Castle
County grand jury indicted Defendant for two counts of Rape First Degree, one count
of Attempted Rape First Degree, one count of Rape Second Degree, two counts of
Unlawful Sexual Contact First Degree, one count of Continuous Sexual Abuse of a
Child, and one count of Assault Third Degree.’

3. During the course of discovery, the State provided Defendant copies of
the initial police report and all supplemental police reports, as well as a recording of
the victim’s December 7, 2019 interview. In a supplemental police report dated
December 30, 2019, Captain Shughart gave a detailed summary of the victim’s
December 7, 2019 interview. The report described the events of the July 2009 sexual
assault, where the victim alleged Defendant attempted to force the victim to perform
oral sex on him, digitally penetrated her vagina, and raped her anally. The report
also recounted the two other instances of abuse the victim disclosed in her interview.
In the first incident, the victim alleged that while she was wearing pull-ups,
Defendant put his hand down her pull-ups and touched her vagina. The second
incident occurred while she was feeling ill after receiving a flu shot. The victim
alleged Defendant attempted to penetrate her vagina with the tip of his penis. In the

police report, the victim stated the first incident with the pull-up occurred sometime

 

8 Td. at 3.
9 Td.
when she was four years old, and the second incident occurred when she was either
five or six years old.

4. Count I of the indictment charges Defendant with Unlawful Sexual
Contact First Degree, and alleges, “between the 1“ day of September, 2007 and the
31“ day of December 2007 . . . [Defendant] did intentionally have sexual contact
with B.S., who was less than 13 years of age or caused the victim to have sexual
contact with the defendant or a third person.”!? Count III of the indictment also
charges Defendant with Unlawful Sexual Contact First Degree and alleges, “on or
between the 1% day of January, 2008 and the 31" day of January, 2008 .. . did
intentionally have sexual contact with B.S., who was less than 13 years of age and
caused the victim to have sexual contact with the defendant or a third person.”!
Count VIII of the indictment charges Defendant with Continuous Sexual Abuse of a
Child and alleges that Defendant:

[B]etween the 1% day of September, 2007 and the 25" day of July, 2009, a

period of time not less than three months in duration . . . while residing in the

same home with the minor child or having recurring access to the child, did

intentionally engage in three or more acts of sexual conduct with B.S., a child
under the age of 18 years of age.”

On October 6, 2020, Defendant filed this Motion for Bill of Particulars, seeking the

specific dates on which the incidents that form the basis for Counts I, III, and VIII

 

10 Def.’s Mot. at 1.
l Tq. at 1-2.
12 Td. at 2.
occurred, along with the specific nature of the sexual contact alleged in Counts I and
I. On November 13, 2020, the State filed its response opposing the motion.

PARTIES’ CONTENTIONS

5. Defendant argues Counts I, II, and VII of the indictment fail to
delineate clearly the specific acts Defendant allegedly committed and when they
purportedly occurred.3 Although police reports and the victim’s statements have
been provided through discovery, Defendant contends these reports only provide
general summaries of the alleged incidents.'* Without details about the specific
alleged conduct and dates of the alleged abuse, Defendant asserts he cannot
adequately defend against the offenses for which he is charged.'° Accordingly,
Defendant argues he is entitled to a bill of particulars as to Counts I, III, and VIII.

6. The State argues Defendant’s motion should be denied because (i) the
dates are not essential elements of the alleged offenses and therefore are
immaterial;!© (ii) the indictment clearly sets forth three specific instances of sexual
abuse and contains sufficiently specific facts to put Defendant on notice of the
accusations against him;!’ and (iii) the discovery the State provided to Defendant

fully explains the State’s evidence against him that could be presented at trial.'®

 

3 Id.

4 Td.

15 Tq.

16 State’s Resp. at 4.
"7 Td. at 6.

18 Td.
Accordingly, the State argues the indictment, along with the information obtained
through discovery, provided sufficient information to avoid unfair surprise at trial,
and a bill of particulars therefore is unnecessary.

DISCUSSION

7. An indictment serves two purposes: (i) to put the defendant on notice
of what he is being called to defend; and (11) to shield against subsequent prosecution
for the same offense.'? “An indictment is deemed sufficient if it is drawn with
sufficient particularity as to permit the defendant to reasonably know the elements
or essential facts of the charges against him, and so that he may have reasonable
opportunity to prepare a defense.””? A bill of particulars serves to fill any gap
between the facts disclosed in the indictment and the facts that would give the

21 The pleading is meant to protect

defendant an opportunity to prepare a defense.
the defendant against unfair surprise at trial and to clarify the allegations, but it is
not a tool to compel the State to disclose its theory of the case. Accordingly, the

Court is allowed broad discretion when weighing the defendant’s interest in seeking

additional information against the State’s interest in protecting witnesses and not

 

'9 Malloy v. State, 452 A.2d 1088, 1092 (Del. Super. 1983).

20 State v. Gardner, 1993 WL 393039, at *1 (Del. Super. Aug. 24, 1993) (citing Owens v. State,
449 A.2d 200 (1982)).

21 State v. Banther, 1998 WL 283476, at *1 (Del. Super. Apr. 2, 1998) (citing Lovett v. State, 516
A.2d 455, 467 (Del. Super. 1986)).
committing itself to a particular version of the facts before it is in a position to do
so.

A. The State sufficiently has disclosed the specific conduct on which the
indictment is based.

8. Defendant is not entitled to a bill of particulars in this case because the
State has provided testimony and reports sufficient to put Defendant on notice of the
accusations against him. Generally, a defendant is not entitled to a bill of particulars
for information of which he already is aware or that readily is accessible to him.”
Where discovery or other information in the record reveal the factual element of the
charges, a bill of particulars may not be necessary.”* In State v. Goldsborough,”* a
defendant charged with rape and unlawful sexual contact argued a bill of particulars
voluntarily provided by the State was insufficient.” At the preliminary hearing, the
investigating police officer set forth the basis for each of the seven charges and
testified about the day the victim’s parents reported the incidents.?’ The officer also
disclosed the time period of the alleged incidents and the conduct involved.”* The

court found the officer’s testimony adequately provided the defendant with the

 

22 State v. Block, 2000 WL 706794, at *1 (Del. Super. Feb. 11, 2000) (citing State v. Banther,
1998 WL 283476, at *1 (Del. Super. Apr. 2, 1998)).

23 State v. Goldsborough, 2000 WL 706790, at *3 (Del. Super. Feb. 10, 2000).

24 State v, Ginegaw, 2011 WL 880869, at *1 n.1 (Del. Super. Mar. 2, 2011).

2° 2000 WL 706790 (Del. Super. Feb. 10, 2000).

*6 Goldsborough, 2000 WL 706790, at *1.

27 Td. at *2.

28 Td.
information he could obtain from a bill of particulars. The defendant’s motion
therefore was denied.”?

9. In the present case, Defendant and his counsel attended a preliminary
hearing on December 20, 2019 during which Captain Shughart recounted the
specific allegations the victim made against Defendant. Captain Shughart testified
that the victim alleged Defendant attempted to force the victim to perform oral sex
on him, raped her anally, and digitally penetrated her vagina on an evening in 2009.°°
Captain Shughart also explained the DNA evidence collected as part of the SANE
kit, which matched Defendant’s DNA. Further, during discovery, the State provided
the audio file from the victim’s interview and the police report summarizing the
interview. The report and the interview delineate three distinct alleged instances of
abuse and the specific conduct in which Defendant allegedly engaged on each
occasion.*! Taken together with the indictment, these materials are sufficient to put
Defendant on notice of the charges against him and allow him to prepare a defense.

10. This case differs from cases where Delaware courts have concluded a
bill of particulars was necessary to inform the defendant of the charges. In Luttrell

v. State,” the defendant was charged with multiple counts of the same general

 

29 Td. at *3.

3° Prelim. Hr’g Tr., D.I. 5, at 6.
31 Indictment, D.I. 2.

32.97 A.3d 70 (Del. Super. 2014).
offenses.*? The indictment did not contain any facts differentiating each count of
the offenses, and the counts were identically worded, aside from the timeframes
during which the offenses allegedly occurred.** Further, there were inconsistencies
between the indictment and the victim’s statement obtained by the Child Advocacy
Center.*> The victim’s testimony also was contradicted by his grandmother, and the
victim alleged more acts than were charged by the State.*° The Delaware Supreme
Court held that, given the inconsistencies in the testimony and the identically worded
offenses in the indictment, the indictment and underlying materials did not provide
sufficient information for the defendant to understand the charges for which he was
being prosecuted, and a bill of particulars therefore was warranted.*”

11. In the present case, Defendant has not alleged any inconsistencies in
the victim’s statement that would raise the concerns of confusion that were expressed
in Luttrell, Rather, the victim’s statement, the police reports, and Captain Shughart’s
testimony consistently describe three separate instances of sexual abuse that
Defendant allegedly committed and that form the basis of the charges. Although
Counts I and III of the indictment are worded identically, the victim’s statement and

the police reports provide sufficient detail for Defendant to distinguish what separate

 

33 Luttrell y. State, 97 A.3d 70, 73 (Del. Super. 2014).
34 Td.

35 Id. at 74.

36 Td. at 77.

37 Td. at 77-78.
conduct formed the basis for Counts I and III. The indictment does not raise the
same concerns about inconsistency and confusion that were expressed in Luttrell.
Rather, the underlying materials provide Defendant with notice of the charges
against him.

B. The State is not required to provide specific dates on which the alleged
conduct occurred.

12. Although the indictment does not allege a specific date on which the
alleged abuse occurred, it nonetheless sufficiently is informative because the date is
not an essential element to any of the crimes charged in this case. Alleging that an
offense occurred during a given time span generally is considered sufficient as long
as the date is not an essential element of the offense and the time period alleged in
the indictment is within the statute of limitations.*® In State v. Gardner,*® the
defendant was indicted for several sexual offenses against a child.*° Each offense
was alleged to have taken place between February 19, 1991 and September 1, 1992.41
The defendant moved for a bill of particulars seeking the events, dates, facts, and
circumstances surrounding each allegation.*? The court found that the indictment
sufficiently was informative, even though it only gave a general time span for each

alleged incident, because the specific dates were not an essential element of the

 

38 Goldsborough, 2000 WL 706790, at *3.

39 1993 WL 393039 (Del. Super. Aug. 24, 1993).
40 Td. at *1.

4 Td.

2 Id.

10
crimes charged.? The court reasoned that, because the statutes cited in the
indictment did not require an exact date and time, dates did not need to be included
for the indictment to be valid.“* Further, the defendant was not prejudiced or
impeded by not knowing the specific dates when the sexual assaults allegedly
occurred.** The court also reasoned that child victims in sexual assault cases cannot
reasonably be called upon to remember precise dates.*° Accordingly, the court held
a bill of particulars was not warranted.*”

13. Asin Gardner, Defendant in this case seeks disclosure of the specific
dates on which the alleged incidents of sexual abuse occurred. A specific date or
time, however, is not an essential element of the offenses with which Defendant has
been charged. The indictment provides a general and relatively limited time period
within which each offense allegedly occurred. As illustrated by Gardner, this is
enough to put Defendant on notice of the crimes for which he is being accused.
Further, the victim in this case was a minor at the time of the alleged abuse and
cannot be expected to remember the precise dates of these incidents. A bill of
particulars is not warranted in this case, and its absence does not prejudice

Defendant’s ability to prepare a defense.

 

43 Td. at *2.
a
45 Td.
= 7.
47 Td.

11
CONCLUSION

For the reasons stated above, Defendant’s Motion for Bill of Particulars is

DENIED. IT ISSO ORDERED.

hn tol

Abigail M-LeGrow, Jadge

12